Exhibit NEWS RELEASE PRECISION DRILLING TRUST CONFIRMS OFFER FOR GREY WOLF, INC. Calgary, Alberta, Canada – June 10, 2008 Precision Drilling Trust ("Precision") confirmed today that it has formally proposed a business combination between Grey Wolf, Inc. ("Grey Wolf") and Precision.The proposal provides for Precision to acquire all of the common shares of Grey Wolf for US$9.00 per share incash andPrecision trust units, at the election of Grey Wolf shareholders, subject to proration such that the cash portion does not exceed 33 1/3% of the purchase price.The US$9.00 per share amount represents a 21% premium over the average closing price of Grey Wolf stock over the thirty day period preceding the date of the offer.A copy of Precision's offer letter to Grey Wolf is attached to this press release. Formal discussions in relation to the proposed business combination have not yet been initiated between Precision and Grey Wolf and Precision's proposal is subject to a limited number of conditions including focused due diligence and the negotiation of acceptable legal documentation.While Precision is hopeful that discussions with Grey Wolf will commence forthwith such that a formal agreement can be reached as soon as possible, there can be no assurance that discussions will be initiated, or that any agreement will be reached, between Precision and Grey Wolf in respect of the proposed business combination. Precision has received a highly confident letter from each of Deutsche Bank Securities Inc. and Royal Bank of Canada with respect to them being highly confident in their ability to provide Precision with the debt financing required to complete the proposed business combination. It is Precision's intention to request that each bank commence its customary evaluation with the objective of securing such debt financing on a fully committed basis on customary terms and conditions. Precision's previously disclosed growth strategy includes expansion of its service offerings to the United States by leveraging its competitive strengths and its reputation for high performance, high value onshore drilling services for oil and natural gas exploration and development.Precision believes a business combination with Grey Wolf fits this strategy and accelerates its organic new rig construction program. 4200, 150 - 6th Avenue S.W. Calgary, Alberta, Canada T2P 3Y7 Telephone: Facsimile: www.precisiondrilling.com Precision believes that the combined companies would have much greater scale and a stronger financial position allowing them to substantially advance their mutual business objectives in the contract drilling business.Precision expects to maintain Grey Wolf’s principal offices and facilities and to offer attractive opportunities for Grey Wolf’s people to have continued roles in the combined entity. Precision unitholders will not be required to approve the combination.The proposed combination is not expected to affect Precision's mutual fund trust status. Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry. Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision Drilling Trust is listed on the Toronto Stock Exchange under the trading symbol "PD.UN" and on the New York Stock Exchange under the trading symbol "PDS". For further information please contact Kevin Neveu, Chief Executive Officer, or Doug Strong, Chief Financial Officer of Precision Drilling Corporation, Administrator of Precision Drilling Trust, 4200, 150 - 6th Avenue S.W., Calgary, Alberta T2P 3Y7, Telephone 403.716.4500, Fax 403.264.0251; website: www.precisiondrilling.com. This news release contains statements that may constitute "forward-looking information" or "forward-looking statements" (collectively, "forward-looking information") within the meaning of applicable securities legislation.This forward-looking information includes, among others, statements regarding business strategy, plans and other expectations, beliefs, goals, objectives, information and statements about possible future events, including Precision's proposed business combination with Grey Wolf.Readers are cautioned not to place undue reliance on such forward-looking information.Forward-looking information is based on current expectations, estimates and assumptions that involve a number of risks, which could cause actual results to vary and in some instances to differ materially from those anticipated by Precision and described in the forward-looking information contained in this press release.There can be no assurance that discussions will be initiated, or that any agreement will be reached, between Precision and Grey Wolf. June 8, Mr.
